Citation Nr: 1000352	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-39 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Board must again remand the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.  

The Board's April 2008 remand directed the RO to obtain 
private treatment records from the Veteran's private 
physician.  A careful review of the record reflects that 
records dated in April 2006, indicating diagnoses of resolved 
fungal external otitis, left ear, high frequency hearing loss 
with secondary tinnitus, and resolved serous otitis media, 
were obtained from the Veteran's private physician and 
associated with the claims file.  The Board's remand further 
directed the RO to request from the Veteran a statement 
regarding his post-service noise exposure, to include 
occupational and recreational noise exposure.  A careful 
review of the record reflects that this request was included 
in a May 2008 letter sent to the Veteran. 

The Board's April 2008 remand also directed the RO to obtain 
a medical opinion regarding the etiology of the Veteran's 
bilateral hearing loss.  The Board's remand noted that an 
April 2005 VA examination report of record included the 
opinion that because the Veteran's service discharge 
examination was negative for a diagnosis of hearing loss, any 
current hearing loss was not related to military service.  
The Board's remand thereafter directed the RO to obtain a 
medical opinion from a VA examiner regarding whether any 
degree of hearing loss began as a result of any inservice 
noise exposure.  The Board's remand further directed that the 
VA examiner must also address the April 2005 VA audiological 
examination opinion, the private medical evidence of record, 
and all records of treatment or examination from the 
Veteran's private physician.  

In August 2009, the Veteran underwent a VA audiological 
examination, in accordance with the Board's April 2008 
remand.  The August 2009 VA audiologist indicated that the 
claims file was reviewed, as well as the April 2005 VA 
audiological examination results, the Veteran's service 
treatment records, to include both entrance and separation 
audiological examinations, and the Veteran's April 2006 
private treatment records from his private physician.  The 
August 2009 VA audiologist noted the Veteran's diagnosis of 
moderately-severe to severe sensory hearing loss from 3 to 8 
kilohertz in the right ear, and a mild to moderately-severe 
hearing loss from 2 to 8 kilohertz in the left ear, as 
reported during his April 2005 VA examination.  The August 
2009 VA audiologist further reported that the Veteran's 
military entrance and separation audiological examinations 
revealed normal hearing, bilaterally.  Next, the VA 
audiologist noted that during his military service, the 
Veteran's occupational specialty was that of radio repairman 
on B-47 airplanes, and that he farmed for his entire civilian 
career.  Finally, the VA audiologist reported the results of 
a private audiological examination conducted in April 2006 by 
the Veteran's private physician, and noted that the private 
physician did not provide an explanation as to the etiology 
of the Veteran's bilateral hearing loss.

Ultimately, the August 2009 VA audiologist failed to provide 
an opinion as to the etiology of the Veteran's current 
bilateral hearing loss.  The VA audiologist simply stated 
that "[t]he [V]eteran had normal hearing sensitivity, 
bilaterally, at separation."  This opinion appears to 
duplicate that of the April 2005 VA examiner, who also stated 
only that because the Veteran's service discharge examination 
was negative for a diagnosis of hearing loss, any current 
hearing loss was not related to military service.  While the 
August 2009 VA audiologist's opinion may be distinguished 
from that of the April 2005 VA examiner's, in that the August 
2009 VA audiologist did provide a supporting rationale for 
his opinion, this rationale simply stated that

[e]xposure to either impulse sounds or 
continuous exposure can cause a temporary 
threshold shift.  This disappears in 16 
to 48 hours after exposure to loud noise.  
Impulse sounds may also damage the 
structure of the inner ear resulting in 
an immediate hearing loss.  Continuous 
exposure to loud noise can also damage 
the structure of the hair cells resulting 
in hearing loss.  If the hearing loss 
does not recover completely from a 
temporary threshold shift, a permanent 
hearing loss exists.  Since the damage is 
done when exposed to noise, a normal 
audiogram subsequent to the noise 
exposure would verify that the hearing 
had recovered without permanent loss.

In providing this supporting rationale, the August 2009 VA 
audiologist did not take into account the fact that even if a 
Veteran's service treatment records do not contain evidence 
of bilateral hearing disability for VA purposes in service or 
at service separation, service connection for bilateral 
hearing loss can still be established if medical evidence 
shows that a current impaired hearing disability is actually 
due to incidents during service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993). Here, the Veteran has contended that while 
in service, he was exposed to the loud noise of jet engines 
taking off while he would work on them right on the runway, 
as they would warm up to take off.  Additionally, the medical 
evidence of record showed inservice audiometric test results 
reflecting an upward shift at the 6000 Hertz level in the 
left ear.  Finally, post-service audiometric testing 
conducted during the Veteran's April 2005 VA examination 
revealed diagnoses of moderate to severe high frequency 
sensorineural hearing loss in the right ear, and a mild to 
moderate high frequency sensorineural hearing loss in the 
left ear.  Accordingly, it must be considered whether there 
is a medically sound basis to attribute the post-service 
findings to the injury in service, or whether they are more 
properly attributable to intercurrent causes.  See Hensley, 5 
Vet. App. 155.  

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a supplemental VA 
opinion regarding the etiology of the 
Veteran's current bilateral hearing loss 
from the VA audiologist who provided the 
August 2009 VA opinion.  If the VA 
audiologist who provided the August 2009 
VA opinion is unavailable or unable to 
provide the requested opinion, the RO must 
provide the claims file to an appropriate 
VA audiologist for a new VA opinion.  The 
claims file must be made available to and 
reviewed by the audiologist prior to 
rendering an opinion.  The VA audiologist 
must render an opinion as to whether any 
degree of the Veteran's current bilateral 
hearing loss is related to his period of 
military service, or to any incident 
therein, to include as due to noise 
exposure.  The Veteran's military 
occupational specialty, the objective 
medical findings in the service treatment 
records, the previous April 2005 VA 
audiological evaluation currently of 
record, the Veteran's history of inservice 
and post-service noise exposure, the 
inservice audiometric test results 
reflecting an upward shift at the 6000 
Hertz level in the left ear, and any other 
pertinent clinical findings of record, 
must be taken into account.  Prior to 
forming an opinion, the examiner must be 
mindful that even if a Veteran's service 
treatment records do not contain evidence 
of bilateral hearing disability for VA 
purposes in service or at service 
separation, service connection for 
bilateral hearing loss can still be 
established if medical evidence shows that 
a current impaired hearing disability is 
actually due to incidents during service.  
A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the requested opinions without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.


2.  The RO must then re-adjudicate the 
Veteran's claim on appeal.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
